UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-19022 Gateway Tax Credit Fund II Ltd. (Exact name of Registrant as specified in its charter) Florida 65-0142704 (State or other jurisdiction (IRS Employer No.) of incorporation or organization) 880 Carillon Parkway St. Petersburg,Florida33716 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (727)567-1000 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filngrequirements for the past 90 days. YESX NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non accelerated filer[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No[X] PART I – Financial Information Item 1. Financial Statements: Balance of this page intentionally left blank. 2 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) BALANCE SHEETS SERIES 2 SERIES 3 SERIES 4 December 31, March 31, December 31, March 31, December 31, March 31, 2007 2007 2007 2007 2007 2007 ASSETS (Unaudited) (Audited) (Unaudited) (Audited) (Unaudited) (Audited) Current Assets: Cash and Cash Equivalents $ 504,169 $ 129,724 $ 90,560 $ 426,791 $ 318,722 $ 206,516 Investments in Securities 125,106 127,640 125,106 127,640 175,148 178,897 Receivable - Other - - 75,000 44,000 - 84,500 Total Assets $ 629,275 $ 257,364 $ 290,666 $ 598,431 $ 493,870 $ 469,913 LIABILITIES AND PARTNERS' DEFICIT Current Liabilities: Payable to General Partners $ 51,785 $ 48,705 $ 53,000 $ 55,354 $ 69,245 $ 60,680 Distribution Payable 414,419 - 6,044 313,273 209,914 62,744 Deferred Gain on Sale of Project Partnerships - - 73,000 43,850 - 84,200 Total Current Liabilities 466,204 48,705 132,044 412,477 279,159 207,624 Long-Term Liabilities: Payable to General Partners 713,794 666,568 584,847 551,211 771,712 722,109 Partners' Equity (Deficit): Limited Partner Assignees - 40,000 BAC's authorized of which 6,136, 5,456, and 6,915 for Series 2, 3, and 4, respectively, have been issued at December 31, 2007 and March 31, 2007 (689,002 ) (399,531 ) (426,718 ) (365,257 ) (559,932 ) (459,820 ) General Partners 138,279 (58,378 ) 493 - 2,931 - Total Partners' Deficit (550,723 ) (457,909 ) (426,225 ) (365,257 ) (557,001 ) (459,820 ) Total Liabilities and Partners' Deficit $ 629,275 $ 257,364 $ 290,666 $ 598,431 $ 493,870 $ 469,913 See accompanying notes to financial statements. 3 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) BALANCE SHEETS SERIES 5 SERIES 6 TOTAL SERIES 2 - 6 December 31, March 31, December 31, March 31, December 31, March 31, 2007 2007 2007 2007 2007 2007 ASSETS (Unaudited) (Audited) (Unaudited) (Audited) (Unaudited) (Audited) Current Assets: Cash and Cash Equivalents $ 272,405 $ 175,920 $ 148,848 $ 193,964 $ 1,334,704 $ 1,132,915 Investments in Securities 125,106 101,509 300,253 280,406 850,719 816,092 Receivable - Other - 75,000 128,500 Total Current Assets 397,511 277,429 449,101 474,370 2,260,423 2,077,507 Investments in Project Partnerships, net 27,746 125,403 32,253 208,779 59,999 334,182 Total Assets $ 425,257 $ 402,832 $ 481,354 $ 683,149 $ 2,320,422 $ 2,411,689 LIABILITIES AND PARTNERS' DEFICIT Current Liabilities: Payable to General Partners $ 77,279 $ 78,583 $ 74,576 $ 74,311 $ 325,885 $ 317,633 Distribution Payable 179,992 - 38,551 46 848,920 376,063 Deferred Gain on Sale of Project Partnerships - 73,000 128,050 Total Current Liabilities 257,271 78,583 113,127 74,357 1,247,805 821,746 Long-Term Liabilities: Payable to General Partners 670,873 603,864 1,015,227 939,298 3,756,453 3,483,050 Partners' Equity (Deficit): Limited Partner Assignees - 40,000 BAC's authorized of which 8,616 and 10,105 for Series 5 and 6, respectively, have been issued at December 31, 2007 and March 31, 2007 (505,118 ) (275,580 ) (641,498 ) (327,179 ) (2,822,268 ) (1,827,367 ) General Partners 2,231 (4,035 ) (5,502 ) (3,327 ) 138,432 (65,740 ) Total Partners' Deficit (502,887 ) (279,615 ) (647,000 ) (330,506 ) (2,683,836 ) (1,893,107 ) Total Liabilities and Partners' Deficit $ 425,257 $ 402,832 $ 481,354 $ 683,149 $ 2,320,422 $ 2,411,689 See accompanying notes to financial statements. 4 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) SERIES 2 SERIES 3 SERIES 4 2007 2006 2007 2006 2007 2006 Revenues: Distribution Income $ 1,569 $ 1,600 $ 4,134 $ - $ 884 $ - Total Revenues 1,569 1,600 4,134 - 884 - Expenses: Asset Management Fee - General Partner 15,223 16,844 11,212 15,614 16,534 19,233 General and Administrative: General Partner 14,164 15,477 12,467 16,180 15,858 20,402 Other 3,389 3,843 3,830 4,837 4,259 5,048 Total Expenses 32,776 36,164 27,509 36,631 36,651 44,683 Loss Before Gain on Sale of Project Partnerships and Other Income (31,207 ) (34,564 ) (23,375 ) (36,631 ) (35,767 ) (44,683 ) Gain on Sale of Project Partnerships 414,404 - 5,863 99,410 209,918 - Interest Income 6,693 3,278 2,475 3,591 3,908 4,199 Net Income (Loss) $ 389,890 $ (31,286 ) $ (15,037 ) $ 66,370 $ 178,059 $ (40,484 ) Allocation of Net Income (Loss): Assignees $ 385,991 $ (30,973 ) $ (15,094 ) $ 65,707 $ 175,963 $ (40,080 ) General Partners 3,899 (313 ) 57 663 2,096 (404 ) $ 389,890 $ (31,286 ) $ (15,037 ) $ 66,370 $ 178,059 $ (40,484 ) Net Income (Loss) Per Beneficial Assignee Certificate $ 62.91 $ (5.05 ) $ (2.77 ) $ 12.04 $ 25.45 $ (5.80 ) Number of Beneficial Assignee Certificates Outstanding 6,136 6,136 5,456 5,456 6,915 6,915 See accompanying notes to financial statements. 5 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) SERIES 5 SERIES 6 TOTAL SERIES 2 - 6 2007 2006 2007 2006 2007 2006 Revenues: Distribution Income $ 1,554 $ 1,654 $ 3,702 $ 3,740 $ 11,843 $ 6,994 Total Revenues 1,554 1,654 3,702 3,740 11,843 6,994 Expenses: Asset Management Fee - General Partner 21,011 23,096 25,141 25,283 89,121 100,070 General and Administrative: General Partner 19,725 24,623 26,399 26,030 88,613 102,712 Other 4,993 5,494 2,805 5,836 19,276 25,058 Amortization - 3,859 4,385 9,513 4,385 13,372 Total Expenses 45,729 57,072 58,730 66,662 201,395 241,212 Loss Before Equity in (Losses) Income of Project Partnerships and Other Income (44,175 ) (55,418 ) (55,028 ) (62,922 ) (189,552 ) (234,218 ) Equity in (Losses) Income of Project Partnerships (17,596 ) 6,501 10,780 (180 ) (6,816 ) 6,321 Gain (Loss) on Sale of Project Partnerships 228,591 - (12,271 ) - 846,505 99,410 Interest Income 4,271 3,661 5,250 6,713 22,597 21,442 Net Income (Loss) $ 171,091 $ (45,256 ) $ (51,269 ) $ (56,389 ) $ 672,734 $ (107,045 ) Allocation of Net Income (Loss): Assignees $ 163,952 $ (44,804 ) $ (50,756 ) $ (55,825 ) $ 660,056 $ (105,975 ) General Partners 7,139 (452 ) (513 ) (564 ) 12,678 (1,070 ) $ 171,091 $ (45,256 ) $ (51,269 ) $ (56,389 ) $ 672,734 $ (107,045 ) Net Income (Loss) Per Beneficial Assignee Certificate $ 19.03 $ (5.20 ) $ (5.02 ) $ (5.52 ) Number of Beneficial Assignee Certificates Outstanding 8,616 8,616 10,105 10,105 See accompanying notes to financial statements. 6 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) SERIES 2 SERIES 3 SERIES 4 2007 2006 2007 2006 2007 2006 Revenues: Distribution Income $ 5,362 $ 5,393 $ 15,767 $ 11,814 $ 12,192 $ 13,347 Total Revenues 5,362 5,393 15,767 11,814 12,192 13,347 Expenses: Asset Management Fee - General Partner 47,226 50,534 33,635 46,843 49,603 57,697 General and Administrative: General Partner 47,515 46,694 39,540 48,817 54,798 61,552 Other 17,720 15,274 14,166 16,160 17,308 18,395 Total Expenses 112,461 112,502 87,341 111,820 121,709 137,644 Loss Before Gain on Sale of Project Partnerships and Other Income (107,099 ) (107,109 ) (71,574 ) (100,006 ) (109,517 ) (124,297 ) Gain on Sale of Project Partnerships 653,254 - 49,898 99,410 294,118 - Interest Income 14,285 10,826 10,575 9,821 12,332 12,549 Net Income (Loss) $ 560,440 $ (96,283 ) $ (11,101 ) $ 9,225 $ 196,933 $ (111,748 ) Allocation of Net Income (Loss): Assignees $ 554,836 $ (95,320 ) $ (11,594 ) $ 9,133 $ 194,002 $ (110,631 ) General Partners 5,604 (963 ) 493 92 2,931 (1,117 ) $ 560,440 $ (96,283 ) $ (11,101 ) $ 9,225 $ 196,933 $ (111,748 ) Net Income (Loss) Per Beneficial Assignee Certificate $ 90.42 $ (15.53 ) $ (2.13 ) $ 1.67 $ 28.06 $ (16.00 ) Number of Beneficial Assignee Certificates Outstanding 6,136 6,136 5,456 5,456 6,915 6,915 See accompanying notes to financial statements. 7 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) SERIES 5 SERIES 6 TOTAL SERIES 2 - 6 2007 2006 2007 2006 2007 2006 Revenues: Distribution Income $ 21,180 $ 20,682 $ 20,966 $ 24,741 $ 75,467 $ 75,977 Total Revenues 21,180 20,682 20,966 24,741 75,467 75,977 Expenses: Asset Management Fee - General Partner 67,009 69,288 75,929 75,848 273,402 300,210 General and Administrative: General Partner 70,820 74,287 81,190 78,532 293,863 309,882 Other 19,605 18,574 20,362 21,761 89,161 90,164 Amortization - 11,577 13,157 28,539 13,157 40,116 Total Expenses 157,434 173,726 190,638 204,680 669,583 740,372 Loss Before Equity in (Losses) Income of Project Partnerships and Other Income (136,254 ) (153,044 ) (169,672 ) (179,939 ) (594,116 ) (664,395 ) Equity in (Losses) Income of Project Partnerships (19,168 ) 3,964 11,736 12,561 (7,432 ) 16,525 Gain (Loss) on Sale of Project Partnerships 228,591 - (76,071 ) - 1,149,790 99,410 Interest Income 10,638 11,058 16,547 20,083 64,377 64,337 Net Income (Loss) $ 83,807 $ (138,022 ) $ (217,460 ) $ (147,295 ) $ 612,619 $ (484,123 ) Allocation of Net Income (Loss): Assignees $ 77,541 $ (136,642 ) $ (215,285 ) $ (145,822 ) $ 599,500 $ (479,282 ) General Partners 6,266 (1,380 ) (2,175 ) (1,473 ) 13,119 (4,841 ) $ 83,807 $ (138,022 ) $ (217,460 ) $ (147,295 ) $ 612,619 $ (484,123 ) Net Income (Loss) Per Beneficial Assignee Certificate $ 9.00 $ (15.86 ) $ (21.30 ) $ (14.43 ) Number of Beneficial Assignee Certificates Outstanding 8,616 8,616 10,105 10,105 See accompanying notes to financial statements. 8 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS' EQUITY (DEFICIT) FOR THE NINE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) SERIES 2 SERIES 3 General General Assignees Partners Total Assignees Partners Total Balance at March 31, 2006 $ (281,595 ) $ (57,187 ) $ (338,782 ) $ (207,975 ) $ (50,399 ) $ (258,374 ) Net Income (Loss) (95,320 ) (963 ) (96,283 ) 9,133 92 9,225 Distributions - - - (99,600 ) - (99,600 ) Balance at December 31, 2006 $ (376,915 ) $ (58,150 ) $ (435,065 ) $ (298,442 ) $ (50,307 ) $ (348,749 ) Balance at March 31, 2007 $ (399,531 ) $ (58,378 ) $ (457,909 ) $ (365,257 ) $ - $ (365,257 ) Capital Contributions - 191,053 191,053 - - - Net Income (Loss) 554,836 5,604 560,440 (11,594 ) 493 (11,101 ) Distributions (844,307 ) - (844,307 ) (49,867 ) - (49,867 ) Balance at December 31, 2007 $ (689,002 ) $ 138,279 $ (550,723 ) $ (426,718 ) $ 493 $ (426,225 ) See accompanying notes to financial statements. 9 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS' EQUITY (DEFICIT) FOR THE NINE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) SERIES 4 SERIES 5 General General Assignees Partners Total Assignees Partners Total Balance at March 31, 2006 $ (253,967 ) $ (63,833 ) $ (317,800 ) $ (82,842 ) $ (2,088 ) $ (84,930 ) Net Loss (110,631 ) (1,117 ) (111,748 ) (136,642 ) (1,380 ) (138,022 ) Balance at December 31, 2006 $ (364,598 ) $ (64,950 ) $ (429,548 ) $ (219,484 ) $ (3,468 ) $ (222,952 ) Balance at March 31, 2007 $ (459,820 ) $ - $ (459,820 ) $ (275,580 ) $ (4,035 ) $ (279,615 ) Net Income 194,002 2,931 196,933 77,541 6,266 83,807 Distributions (294,114 ) - (294,114 ) (307,079 ) - (307,079 ) Balance at December 31, 2007 $ (559,932 ) $ 2,931 $ (557,001 ) $ (505,118 ) $ 2,231 $ (502,887 ) See accompanying notes to financial statements. 10 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS' EQUITY (DEFICIT) FOR THE NINE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) SERIES 6 TOTAL SERIES 2 - 6 General General Assignees Partners Total Assignees Partners Total Balance at March 31, 2006 $ 2,162 $ - $ 2,162 $ (824,217 ) $ (173,507 ) $ (997,724 ) Net Loss (145,822 ) (1,473 ) (147,295 ) (479,282 ) (4,841 ) (484,123 ) Distributions - - - (99,600 ) - (99,600 ) Balance at December 31, 2006 $ (143,660 ) $ (1,473 ) $ (145,133 ) $ (1,403,099 ) $ (178,348 ) $ (1,581,447 ) Balance at March 31, 2007 $ (327,179 ) $ (3,327 ) $ (330,506 ) $ (1,827,367 ) $ (65,740 ) $ (1,893,107 ) Capital Contributions - 191,053 191,053 Net Income (Loss) (215,285 ) (2,175 ) (217,460 ) 599,500 13,119 612,619 Distributions (99,034 ) - (99,034 ) (1,594,401 ) - (1,594,401 ) Balance at December 31, 2007 $ (641,498 ) $ (5,502 ) $ (647,000 ) $ (2,822,268 ) $ 138,432 $ (2,683,836 ) See accompanying notes to financial statements. 11 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) SERIES 2 SERIES 3 2007 2006 2007 2006 Cash Flows from Operating Activities: Net Income (Loss) $ 560,440 $ (96,283 ) $ (11,101 ) $ 9,225 Adjustments to Reconcile Net Income (Loss) to Net Cash Used in Operating Activities: Accreted Interest Income on Investments in Securities - (3,033 ) - (3,033 ) Accreted Discount on Investments in Securities (436 ) - (436 ) - Gain on Sale of Project Partnerships (653,254 ) - (49,898 ) (99,410 ) Distribution Income (5,362 ) (5,393 ) (15,767 ) (11,814 ) Changes in Operating Assets and Liabilities: Decrease in Interest Receivable 1,136 - 1,136 - Increase in Payable to General Partners 50,306 48,949 31,282 45,039 Decrease in Other Payable - (8,030 ) - (6,900 ) Net Cash Used in Operating Activities (47,170 ) (63,790 ) (44,784 ) (66,893 ) Cash Flows from Investing Activities: Decrease in Receivable - Other - - 44,000 - Distributions Received from Project Partnerships 5,362 5,393 15,767 11,814 Net Proceeds from Sale of Project Partnerships 653,254 - 4,048 99,410 Redemption of Investment Securities 127,000 66,276 127,000 58,952 Purchase of Investment Securities (125,166 ) (125,177 ) (125,166 ) (125,177 ) Net Cash Provided by (Used in) Investing Activities 660,450 (53,508 ) 65,649 44,999 Cash Flows from Financing Activities: Capital Contributions 191,053 - - - Distributions Paid to Assignees (429,888 ) - (357,096 ) (99,572 ) Net Cash Used in Financing Activities (238,835 ) - (357,096 ) (99,572 ) Increase (Decrease) in Cash and Cash Equivalents 374,445 (117,298 ) (336,231 ) (121,466 ) Cash and Cash Equivalents at Beginning of Year 129,724 250,529 426,791 236,035 Cash and Cash Equivalents at End of Period $ 504,169 $ 133,231 $ 90,560 $ 114,569 Supplemental disclosure of non-cash activities: Increase in Distribution Payable $ 414,620 $ - $ 6,000 $ - Distribution to Assignees (414,620 ) - (6,000 ) - Increase in Receivable - Other - - (75,000 ) - Increase in Deferred Gain on Sale of Project Partnerships - - 73,000 - Increase in Payable to General Partners - - 2,000 - $ - $ - $ - $ - See accompanying notes to financial statements. 12 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) SERIES 4 SERIES 5 2007 2006 2007 2006 Cash Flows from Operating Activities: Net Income (Loss) $ 196,933 $ (111,748 ) $ 83,807 $ (138,022 ) Adjustments to Reconcile Net Income (Loss) to Net Cash Used in Operating Activities: Amortization - - - 11,577 Accreted Interest Income on Investments in Securities - (4,251 ) - (2,412 ) Accreted Discount on Investments in Securities (612 ) - (330 ) - Equity in Losses (Income) of Project Partnerships - - 19,168 (3,964 ) Gain on Sale of Project Partnerships (294,118 ) - (228,591 ) - Distribution Income (12,192 ) (13,347 ) (21,180 ) (20,682 ) Changes in Operating Assets and Liabilities: Decrease in Interest Receivable 1,593 - 900 - Decrease in Receivable - Other - - - 912 Increase in Payable to General Partners 58,168 55,212 65,705 67,196 Decrease in Other Payable - (8,030 ) - (3,650 ) Net Cash Used in Operating Activities (50,228 ) (82,164 ) (80,521 ) (89,045 ) Cash Flows from Investing Activities: Decrease in Receivable - Other 84,500 - - - Distributions Received from Project Partnerships 12,192 13,347 21,180 24,903 Net Proceeds from Sale of Project Partnerships 209,918 - 307,079 - Redemption of Investment Securities 178,000 74,685 101,000 93,086 Purchase of Investment Securities (175,232 ) (175,444 ) (125,166 ) (99,551 ) Net Cash Provided by (Used in) Investing Activities 309,378 (87,412 ) 304,093 18,438 Cash Flows from Financing Activities: Distributions Paid to Assignees (146,944 ) - (127,087 ) - Net Cash Used in Financing Activities (146,944 ) - (127,087 ) - Increase (Decrease) in Cash and Cash Equivalents 112,206 (169,576 ) 96,485 (70,607 ) Cash and Cash Equivalents at Beginning of Year 206,516 322,204 175,920 262,439 Cash and Cash Equivalents at End of Period $ 318,722 $ 152,628 $ 272,405 $ 191,832 Supplemental disclosure of non-cash activities: Increase in Distribution Payable $ 210,079 $ - $ 180,282 $ - Distribution to Assignees (210,079 ) - (180,282 ) - $ - $ - $ - $ - See accompanying notes to financial statements. 13 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) SERIES 6 TOTAL SERIES 2 - 6 2007 2006 2007 2006 Cash Flows from Operating Activities: Net Income (Loss) $ (217,460 ) $ (147,295 ) $ 612,619 $ (484,123 ) Adjustments to Reconcile Net Income (Loss) to Net Cash Used in Operating Activities: Amortization 13,157 28,539 13,157 40,116 Accreted Interest Income on Investments in Securities - (11,142 ) - (23,871 ) Accreted Discount on Investments in Securities (943 ) - (2,757 ) - Equity in (Income) Losses of Project Partnerships (11,736 ) (12,561 ) 7,432 (16,525 ) (Gain) Loss on Sale of Project Partnerships 76,071 - (1,149,790 ) (99,410 ) Distribution Income (20,966 ) (24,741 ) (75,467 ) (75,977 ) Changes in Operating Assets and Liabilities: Decrease in Interest Receivable 2,493 - 7,258 - Decrease in Receivable - Other - - - 912 Increase in Payable to General Partners 76,194 73,349 281,655 289,745 Decrease in Other Payable - - - (26,610 ) Net Cash Used in Operating Activities (83,190 ) (93,851 ) (305,893 ) (395,743 ) Cash Flows from Investing Activities: Decrease in Receivable - Other - - 128,500 - Distributions Received from Project Partnerships 20,966 27,717 75,467 83,174 Net Proceeds from Sale of Project Partnerships 99,035 - 1,273,334 99,410 Redemption of Investment Securities 279,000 - 812,000 292,999 Purchase of Investment Securities (300,398 ) (274,991 ) (851,128 ) (800,340 ) Net Cash Provided by (Used in) Investing Activities 98,603 (247,274 ) 1,438,173 (324,757 ) Cash Flows from Financing Activities: Capital Contributions - - 191,053 - Distributions Paid to Assignees (60,529 ) - (1,121,544 ) (99,572 ) Net Cash Used in Financing Activities (60,529 ) - (930,491 ) (99,572 ) (Decrease) Increase in Cash and Cash Equivalents (45,116 ) (341,125 ) 201,789 (820,072 ) Cash and Cash Equivalents at Beginning of Year 193,964 463,580 1,132,915 1,534,787 Cash and Cash Equivalents at End of Period $ 148,848 $ 122,455 $ 1,334,704 $ 714,715 Supplemental disclosure of non-cash activities: Increase in Distribution Payable $ 39,837 $ - $ 850,818 $ - Distribution to Assignees (39,837 ) - (850,818 ) - Increase in Receivable - Other - - (75,000 ) - Increase in Deferred Gain on Sale of Project Partnerships - - 73,000 - Increase in Payable to General Partners - - 2,000 - $ - $ - $ - $ - See accompanying notes to financial statements. 14 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 (Unaudited) NOTE 1 - ORGANIZATION: Gateway Tax Credit Fund II Ltd. ("Gateway"), a Florida Limited Partnership, was formed September 12, 1989, under the laws of Florida.Operations commenced on September 14, 1990 for Series 2, September 28, 1990 for Series 3, February 1, 1991 for Series 4, July 1, 1991 for Series 5 and January 1, 1992 for Series 6.Each Series has invested, as a limited partner, in other limited partnerships ("Project Partnerships"), each of which owns and operates one or more apartment complexes eligible for Low-Income Housing Tax Credits ("Tax Credits"), provided for in Section 42 of the Internal Revenue Code of 1986.Gateway will terminate on December 31, 2040, or sooner, in accordance with the terms of the limited partnership agreement (the "Agreement").As of December 31, 2007, Gateway had received capital contributions of $192,053 from the General Partners and $37,228,000 from Beneficial Assignee Certificate investors (the "Assignees").As of March 31, 2007, Gateway had received capital contributions of $1,000 from the General Partners and $37,228,000 from the Assignees.The fiscal year of Gateway for reporting purposes ends on March 31. Pursuant to the Securities Act of 1933, Gateway filed a Form S-11 Registration Statement with the Securities and Exchange Commission, effective September 12, 1989, which covered the offering (the "Public Offering") of Gateway’s Beneficial Assignee Certificates ("BACs") representing assignments of units for the beneficial interest of the limited partnership interest of the Assignor Limited Partner.The Assignor Limited Partner was formed for the purpose of serving in that capacity for Gateway and will not engage in any other business. Raymond James Partners, Inc. and Raymond James Tax Credit Funds, Inc., wholly owned subsidiaries of Raymond James Financial, Inc., are the General Partner and the Managing General Partner, respectively. Gateway offered BACs in five series ("Series").BACs in the amounts of $6,136,000, $5,456,000, $6,915,000, $8,616,000 and $10,105,000 for Series 2, 3, 4, 5 and 6, respectively had been issued as of December 31, 2007.Each Series is treated as though it were a separate partnership, investing in a separate and distinct pool of Project Partnerships.Net proceeds from each Series are used to acquire limitedpartnership interests in Project Partnershipswhich are specifically allocated to such Series.Income or loss and all tax items from the Project Partnerships acquired by each Series are specifically allocated among the Assignees of such Series. Operating profits and losses, cash distributions from operations and Tax Credits from each Series are allocated 99% to the Assignees and 1% to the General Partners.Profit or loss and cash distributions from sales of properties are allocated as specified in the Agreement. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES: Basis of Accounting Gateway utilizes the accrual basis of accounting whereby revenues are recognized when earned and expenses are recognized when obligations are incurred. Gateway accounts for its investments as the limited partner in Project Partnerships ("Investments in Project Partnerships") using the equity method of accounting, because management believes that Gateway does not have a majority control of the major operating and financial policies of the Project Partnerships in which it invests, and reports the equity in losses of the Project Partnerships on a 3-month lag in the Statements of Operations.Under the equity method, the Investments in Project Partnerships initially include: 1) Gateway’s capital contribution, 2) Acquisition fees paid to the General Partner for services rendered in selecting properties for acquisition, and 3) Acquisition expenses including legal fees, travel and other miscellaneous costs relating to acquiring properties. 15 NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (Continued): Quarterly the Investments in Project Partnerships are increased or decreased as follows: 1) Increased for equity in income or decreased for equity in losses of the Project Partnerships, 2) Decreased for cash distributions received from the Project Partnerships, and 3) Decreased for the amortization of the acquisition fees and expenses. Pursuant to the limited partnership agreements for the Project Partnerships, cash losses generated by the Project Partnerships are allocated to the general partners of those partnerships.In subsequent years, cash profits, if any, are first allocated to the general partners to the extent of the allocation of prior years’ cash losses. Since Gateway invests as a limited partner, and therefore is not obligated to fund losses or make additional capital contributions, it does not recognize losses from individual Project Partnerships to the extent that these losses would reduce the investment in those Project Partnerships below zero.The suspended losses will be used to offset future income from the individual Project Partnerships.Any cash distributions received from Project Partnerships which have a zero investment balance are accounted for as distribution income in the period the cash distribution is received by Gateway. Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.If the sum of the expected future cash flows is less than the carrying amount of the investment, Gateway recognizes an impairment loss.No impairment loss has been recognized in the accompanying financial statements for the nine-month period ended December 31, 2007.For the fiscal year ended March 31, 2007, impairment expense was recognized in the Statement of Operations in Series 6 in the total amount of $103,003.Refer to Note 5 – Investment in Project Partnerships for further details regarding the components of the Investment in Project Partnership balance. Gateway, as a limited partner in the Project Partnerships, is subject to risks inherent in the ownership of property which are beyond its control, such as fluctuations in occupancy rates and operating expenses, variations in rental schedules, proper maintenance and continued eligibility of Tax Credits.If the cost of operating a property exceeds the rental income earned thereon, Gateway may deem it in its best interest to voluntarily provide funds in order to protect its investment.However, Gateway does not guarantee any of the mortgages or other debt of the Project Partnerships.No such funding to Project Partnerships occurred during the nine months ended December 31, 2007. Cash and Cash Equivalents Gateway’s policy is to include short-term investments with an original maturity of three months or less in Cash and Cash Equivalents.Short-term investments are comprised of money market mutual funds. Concentration of Credit Risk Financial instruments which potentially subject Gateway to concentrations of credit risk consist of cash investments in a money market mutual fund whose investment advisor is a wholly owned subsidiary of Raymond James Financial, Inc. and U.S. Treasury securities. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with generally accepted accounting principles requires the use of estimates that affect certain reported amounts and disclosures.These estimates are based on management’s knowledge and experience.Accordingly, actual results could differ from these estimates. Investment in Securities Gateway applies Statement of Financial Accounting Standards No. 115, Accounting for Certain Investments in Debt and Equity Securities ("FAS 115") (refer to Note 3 below).Under FAS 115, Gateway is required to categorize its debt securities as held-to-maturity, available-for-sale or trading securities, dependent upon Gateway’s intent in holding the securities.Gateway’s intent is to hold all of its debt securities (U.S. Treasury Notes) until maturity and to use these assets to fund Gateway’s ongoing operations.The U.S. Treasury Notes are carried at amortized cost, which approximates market value, and are adjusted for amortization of premiums and accretion of discounts to maturity.Such adjustments are included in Interest Income. 16 NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (Continued): Income Taxes No provision for income taxes has been made in these financial statements, as income taxes are a liability of the partners rather than of Gateway. Reclassifications For comparability, certain fiscal year 2007 amounts have been reclassified, where appropriate, to conform with the fiscal year 2008 financial statement presentation. Variable Interest Entities In January 2003, the FASB issued FASB Interpretation No. 46 ("FIN46"), "Consolidation of Variable Interest Entities, an Interpretation of ARB No. 51," which was subsequently revised in December, 2003.Gateway has adopted FIN 46 and applied its requirements to all Project Partnerships in which Gateway held an interest.Generally, a variable interest entity, or VIE, is an entity with one or more of the following characteristics, (a) the total equity investment at risk is not sufficient to permit the entity to finance its activities without additional subordinated financial support; (b) as a group the holders of the equity investment at risk lack (i) the ability to make decisions about an entity’s activities through voting or similar rights, (ii) the obligation to absorb the expected losses of the entity; or (c) the equity investors have voting rights that are not proportional to their economic interests and substantially all of the entity’s activities either involve, or are conducted on behalf of, an investor that has disproportionately few voting rights.FIN 46 requires a VIE to be consolidated in the financial statements of the entity that is determined to be the primary beneficiary of the VIE.The primary beneficiary, as is applicable to Gateway’s circumstances, is the party in the Project Partnership equity group that is most closely associated with the Project Partnership. Gateway holds variable interests in 110 VIEs, which consist of Project Partnerships, of which Gateway is not the primary beneficiary.Two of Gateway’s Project Partnership investments were determined not to be VIEs.Gateway’s maximum exposure to loss as a result of its involvement with unconsolidated VIE’s is limited to Gateway’s recorded investments in and receivables from those VIEs, which is approximately $59,999 at December 31, 2007.Gateway may be subject to additional losses to the extent of any financial support that Gateway voluntarily provides to those Project Partnerships in the future. Basis of Preparation The unaudited financial statements presented herein have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and note disclosures required by generally accepted accounting principles.These statements should be read in conjunction with the financial statements and notes thereto included with Gateway’s report on Form 10-K for the year ended March 31, 2007.In the opinion of management these financial statements include adjustments, consisting only of normal recurring adjustments, necessary to fairly summarize Gateway’s financial position and results of operations.The results of operations for the periods may not be indicative of the results to be expected for the year. NOTE 3 - INVESTMENT IN SECURITIES: The December 31, 2007 Balance Sheet includes Investments in Securities consisting of U.S. Treasury Notes which represents their cost, plus accreted interest income and unamortized premiums of $106 for Series 2, $106 for Series 3, $148 for Series 4, $106 for Series 5 and $253 for Series 6.The Investments in Securities are commonly held in a brokerage account maintained at Raymond James and Associates, Inc., an affiliate of the General Partners.A separate accounting is maintained for each Series’ share of the investments. Estimated Market Value Cost Plus Accreted Interest and Unamortized Premiums Gross Unrealized Losses Series 2 $ 126,035 $ 125,106 $929 Series 3 126,035 125,106 929 Series 4 176,449 175,148 1,301 Series 5 126,035 125,106 929 Series 6 302,484 300,253 2,231 17 NOTE 3 - INVESTMENT IN SECURITIES (Continued): As of December 31, 2007, the cost plus accreted interest / unamortized premiums of debt securities by contractual maturities is as follows: Series 2 Series 3 Series 4 Due within 1 year $125,106 $125,106 $175,148 After 1 year through 5 years 0 0 0 Total Amount Carried on Balance Sheet $125,106 $125,106 $175,148 Series 5 Series 6 Total Due within 1 year $125,106 $300,253 $850,719 After 1 year through 5 years 0 0 0 Total Amount Carried on Balance Sheet $125,106 $300,253 $850,719 NOTE 4 - RELATED PARTY TRANSACTIONS: The Payable to General Partners primarily represents the asset management fees and general and administrative expenses owed to the General Partners at the end of the period.It is unsecured, due on demand and, in accordance with the Agreement, non-interest bearing.Within the next 12 months, the Managing General Partner does not intend to demand payment on the portion of the Payable to General Partners classified as long-term on the Balance Sheet. For the nine months ended December 31, 2007 and 2006 the General Partners and affiliates are entitled to compensation and reimbursement for costs and expenses incurred by Gateway as follows: Asset Management Fee - The Managing General Partner is entitled to receive an annual asset management fee equal to 0.25% of the aggregate cost of Gateway’s interest in the projects owned by the Project Partnerships.The asset management fee will be paid only after all other expenses of Gateway have been paid.These fees are included in the Statements of Operations. 2007 2006 Series 2 $47,226 $50,534 Series 3 33,635 46,843 Series 4 49,603 57,697 Series 5 67,009 69,288 Series 6 75,929 75,848 Total $ 273,402 $ 300,210 General and Administrative Expenses - The Managing General Partner is reimbursed for general and administrative expenses of Gateway on an accountable basis.This expense is included in the Statements of Operations. 2007 2006 Series 2 $47,515 $46,694 Series 3 39,540 48,817 Series 4 54,798 61,552 Series 5 70,820 74,287 Series 6 81,190 78,532 Total $ 293,863 $ 309,882 Refer to the discussion of net profit on re-syndication transactions contributed to Gateway by the Managing General Partner in Note 6, Summary of Disposition Activities herein. 18 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS: As of December 31, 2007, Gateway had acquired a 99% interest in the profits, losses, and Tax Credits as a limited partner in Project Partnerships (Series 2 - 18, Series 3 - 15, and Series 4 - 16) which own and operate government assisted multi-family housing complexes.Cash flows from operations are allocated according to each Project Partnership agreement.Upon dissolution, proceeds will be distributed according to each Project Partnership agreement. The following is a summary of Investments in Project Partnerships as of: SERIES 2 SERIES 3 SERIES 4 December 31, March 31, December 31, March 31, December 31, March 31, 2007 2007 2007 2007 2007 2007 Capital Contributions to Project Partnerships and purchase price paid for limited partner interests in Project Partnerships $ 3,351,639 $ 4,524,678 $ 2,494,974 $ 2,866,874 $ 2,719,619 $ 4,273,215 Cumulative equity in losses of Project Partnerships (1) (3,497,278 ) (4,742,761 ) (2,675,808 ) (3,060,820 ) (2,893,641 ) (4,545,684 ) Cumulative distributions received from Project Partnerships (69,851 ) (87,605 ) (93,673 ) (116,035 ) (75,188 ) (96,180 ) Investment in Project Partnerships before Adjustment (215,490 ) (305,688 ) (274,507 ) (309,981 ) (249,210 ) (368,649 ) Excess of investment cost over the underlying assets acquired: Acquisition fees and expenses 278,463 390,838 318,739 365,375 300,311 466,220 Accumulated amortization of acquisition fees and expenses (62,973 ) (85,150 ) (44,232 ) (55,394 ) (51,101 ) (97,571 ) Investments in Project Partnerships $ - $ - $ - $ - $ - $ - (1) In accordance with Gateway's accounting policy to not carry investments in Project Partnerships below zero, cumulative suspended losses of $4,616,298 in Series 2, $5,277,172 in Series 3, and $4,627,807 in Series 4 for the period ended December 31, 2007; and cumulative suspended losses of $6,160,318 in Series 2, $5,412,602 in Series 3, and $5,924,461 in Series 4 for the year ended March 31, 2007 are not included. 19 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (continued): As of December 31, 2007, Gateway had acquired a 99% interest in the profits, losses, and Tax Credits as a limited partner in Project Partnerships (Series 5 - 28 and Series 6 - 35) which own and operate government assisted multi-family housing complexes.Cash flows from operations are allocated according to each Project Partnership agreement.Upon dissolution, proceeds will be distributed according to each Project Partnership agreement. The following is a summary of Investments in Project Partnerships as of: SERIES 5 SERIES 6 TOTAL SERIES 2 - 6 December 31, March 31, December 31, March 31, December 31, March 31, 2007 2007 2007 2007 2007 2007 Capital Contributions to Project Partnerships and purchase price paid for limited partner interests in Project Partnerships $ 5,097,323 $ 6,010,273 $ 6,511,934 $ 7,250,034 $ 20,175,489 $ 24,925,074 Cumulative equity in losses of Project Partnerships (1) (5,306,596 ) (6,132,734 ) (6,722,162 ) (6,853,010 ) (21,095,485 ) (25,335,009 ) Cumulative distributions received from Project Partnerships (155,200 ) (204,351 ) (225,288 ) (226,728 ) (619,200 ) (730,899 ) Investment in Project Partnerships before Adjustment (364,473 ) (326,812 ) (435,516 ) 170,296 (1,539,196 ) (1,140,834 ) Excess of investment cost over the underlying assets acquired: Acquisition fees and expenses 531,092 632,419 667,412 768,912 2,096,017 2,623,764 Accumulated amortization of acquisition fees and expenses (138,873 ) (180,204 ) (199,643 ) (284,185 ) (496,822 ) (702,504 ) Reserve for Impairment of Investment in Project Partnerships - - - (446,244 ) - (446,244 ) Investments in Project Partnerships $ 27,746 $ 125,403 $ 32,253 $ 208,779 $ 59,999 $ 334,182 (1) In accordance with Gateway's accounting policy to not carry investments in Project Partnerships below zero, cumulative suspended losses of $6,731,067 in Series 5 and $5,064,998 in Series 6 for the period ended December 31, 2007; and cumulative suspended losses of $7,065,462 in Series 5 and $4,856,648 in Series 6 for the year ended March 31, 2007 are not included. 20 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (continued): In accordance with Gateway's policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 2 and Series 3 as of September 30 and the respective summarized statements of operations for the nine months ended September 30 of each year: SERIES 2 SERIES 3 2007 2006 2007 2006 SUMMARIZED BALANCE SHEETS Assets: Current assets $ 1,676,580 $ 2,308,986 $ 1,580,205 $ 2,949,137 Investment properties, net 10,127,587 14,338,758 5,707,761 11,318,072 Other assets 22,670 7,974 40,484 157,201 Total assets $ 11,826,837 $ 16,655,718 $ 7,328,450 $ 14,424,410 Liabilities and Partners' Deficit: Current liabilities $ 325,543 $ 401,955 $ 54,671 $ 306,973 Long-term debt 16,501,560 22,653,237 12,924,278 21,307,645 Total liabilities 16,827,103 23,055,192 12,978,949 21,614,618 Partners' equity (deficit) Limited Partner (4,890,824 ) (6,253,766 ) (5,821,303 ) (7,513,883 ) General Partners (109,442 ) (145,708 ) 170,804 323,675 Total partners' deficit (5,000,266 ) (6,399,474 ) (5,650,499 ) (7,190,208 ) Total liabilities and partners' deficit $ 11,826,837 $ 16,655,718 $ 7,328,450 $ 14,424,410 SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income $ 1,727,834 $ 2,286,419 $ 1,496,251 $ 2,289,044 Expenses: Operating expenses 1,103,382 1,496,231 957,597 1,469,140 Interest expense 279,608 390,487 197,635 332,766 Depreciation and amortization 490,794 656,607 483,147 718,768 Total expenses 1,873,784 2,543,325 1,638,379 2,520,674 Net loss $ (145,950 ) $ (256,906 ) $ (142,128 ) $ (231,630 ) Other partners' share of net loss $ (1,460 ) $ (2,569 ) $ (1,421 ) $ (4,084 ) Gateway's share of net loss $ (144,490 ) $ (254,337 ) $ (140,707 ) $ (227,546 ) Suspended losses 144,490 254,337 140,707 227,546 Equity in Losses of Project Partnerships $ - $ - $ - $ - 21 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (continued): In accordance with Gateway's policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 4 and Series 5 as of September 30 and the respective summarized statements of operations for the nine months ended September 30 of each year: SERIES 4 SERIES 5 2007 2006 2007 2006 SUMMARIZED BALANCE SHEETS Assets: Current assets $ 1,662,227 $ 2,663,110 $ 3,052,355 $ 3,630,313 Investment properties, net 8,058,821 18,385,908 16,014,784 20,801,657 Other assets 41,564 40,878 8,809 7,470 Total assets $ 9,762,612 $ 21,089,896 $ 19,075,948 $ 24,439,440 Liabilities and Partners' Deficit: Current liabilities $ 359,685 $ 802,431 $ 295,096 $ 583,922 Long-term debt 14,375,925 26,077,954 26,184,820 31,249,137 Total liabilities 14,735,610 26,880,385 26,479,916 31,833,059 Partners' equity (deficit) Limited Partner (4,948,124 ) (6,453,182 ) (7,125,690 ) (7,029,290 ) General Partners (24,874 ) 662,693 (278,278 ) (364,329 ) Total partners' deficit (4,972,998 ) (5,790,489 ) (7,403,968 ) (7,393,619 ) Total liabilities and partners' deficit $ 9,762,612 $ 21,089,896 $ 19,075,948 $ 24,439,440 SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income $ 1,601,604 $ 2,753,087 $ 2,911,745 $ 3,308,479 Expenses: Operating expenses 1,081,672 1,847,153 1,893,607 2,239,114 Interest expense 235,382 439,766 427,447 518,233 Depreciation and amortization 463,056 783,141 796,476 902,646 Total expenses 1,780,110 3,070,060 3,117,530 3,659,993 Net loss $ (178,506 ) $ (316,973 ) $ (205,785 ) $ (351,514 ) Other partners' share of net loss $ (1,919 ) $ (3,903 ) $ (2,058 ) $ (3,516 ) Gateway's share of net loss $ (176,587 ) $ (313,070 ) $ (203,727 ) $ (347,998 ) Suspended losses 176,587 313,070 184,559 351,962 Equity in (Losses) Income of Project Partnerships $ - $ - $ (19,168 ) $ 3,964 22 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (continued): In accordance with Gateway's policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 6 and Total Series 2 - 6 as of September 30 and the respective summarized statements of operations for the nine months ended September 30 of each year: SERIES 6 TOTAL SERIES 2 - 6 2007 2006 2007 2006 SUMMARIZED BALANCE SHEETS Assets: Current assets $ 4,498,444 $ 4,561,108 $ 12,469,811 $ 16,112,654 Investment properties, net 22,950,672 24,373,437 62,859,625 89,217,832 Other assets 65,389 13,420 178,916 226,943 Total assets $ 27,514,505 $ 28,947,965 $ 75,508,352 $ 105,557,429 Liabilities and Partners' Deficit: Current liabilities $ 414,631 $ 467,439 $ 1,449,626 $ 2,562,720 Long-term debt 33,309,712 33,511,342 103,296,295 134,799,315 Total liabilities 33,724,343 33,978,781 104,745,921 137,362,035 Partners' deficit Limited Partner (5,643,647 ) (4,516,474 ) (28,429,588 ) (31,766,595 ) General Partners (566,191 ) (514,342 ) (807,981 ) (38,011 ) Total partners' deficit (6,209,838 ) (5,030,816 ) (29,237,569 ) (31,804,606 ) Total liabilities and partners' deficit $ 27,514,505 $ 28,947,965 $ 75,508,352 $ 105,557,429 SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income $ 3,633,442 $ 3,555,038 $ 11,370,876 $ 14,192,067 Expenses: Operating expenses 2,359,854 2,325,680 7,396,112 9,377,318 Interest expense 522,574 556,844 1,662,646 2,238,096 Depreciation and amortization 951,061 969,913 3,184,534 4,031,075 Total expenses 3,833,489 3,852,437 12,243,292 15,646,489 Net loss $ (200,047 ) $ (297,399 ) $ (872,416 ) $ (1,454,422 ) Other partners' share of net loss $ (3,433 ) $ (3,443 ) $ (10,291 ) $ (17,515 ) Gateway's share of net loss $ (196,614 ) $ (293,956 ) $ (862,125 ) $ (1,436,907 ) Suspended losses 208,350 306,517 854,693 1,453,432 Equity in Income (Losses) of Project Partnerships $ 11,736 $ 12,561 $ (7,432 ) $ 16,525 23 NOTE 6 – SUMMARY OF DISPOSITION ACTIVITIES: Gateway at one time held investments in 148 Project Partnerships (22 in Series 2, 23 in Series 3, 29 in Series 4, 36 in Series 5, and 38 in Series 6).As of December 31, 2007, Gateway has sold its interest in 36 Project Partnerships (4 in Series 2, 8 in Series 3, 13 in Series 4, 8 in Series 5 and 3 in Series 6).The transactions summaries for the Project Partnerships sold during the current fiscal year-to-date and the previous fiscal year are summarized below: Fiscal Year 2008 Disposition Activity: Series 2 Transaction Month / Year Project Partnership Net Proceeds Net Proceeds Per BAC Gain (Loss) on Disposal October 2007 Inverness Club $ 309,188 $ 50.39 $ 309,080 October 2007 Lakeshore Apartments 105,432 17.18 105,324 April 2007 Rolling Oaks II Apartments 56,043 9.13 56,043 April 2007 Brookhaven Apartments 183,026 29.83 182,807 $ 653,254 The net proceeds from the sale of Inverness Club and Lakeshore Apartments are a component of the Distribution Payable on the Balance Sheet as of December 31, 2007.These net proceeds will be distributed to the Series 2 Assignees in the fourth quarter of fiscal year 2008. The net proceeds from the sale of Rolling Oaks II Apartments were distributed to the Series 2 Assignees in August 2007. The net proceeds from the sale of Brookhaven Apartments were distributed to the Series 2 Assignees in October 2007. Re-syndications of Project Partnerships occur when a new buyer acquires the assets of a Project Partnership and renovates the existing affordable housing property and finances the costs of the renovation in part through the acquisition and sale of Tax Credits.In such re-syndication transactions, the assets of the existing Project Partnership are sold to a new partnership, net sales proceeds from the sale of assets are remitted to either Gateway or the general partner of the Project Partnership as appropriate, and the Project Partnership is liquidated.In a separate transaction, the new partnership, which has a “fresh” allocation of Tax Credits, is sold to an unrelated third party or fund.In certain limited circumstances, the Managing General Partner of Gateway is involved in “re-syndicating” the sale of interests inthe new partnership to an unrelated third party or fund.In those instances, the Managing General Partner has adopted the policy that it will contribute any net profits it received from the re-syndication transaction to Gateway.The following properties were the subject of re-syndication transactions in which the Managing General Partner was involved in the re-syndication, and $191,053 of re-syndication profit has been contributed to Gateway by the Managing General Partner in October 2007.The re-syndication profit contributions associated with each transaction are as follows: Rolling Oaks II Apartments $42,775 Brookhaven Apartments 148,278 Total Re-syndication contribution $ 191,053 Gateway’s financial statements reflect this amount asa capital contribution from the General Partnersand a component of Distributions paid to Assigneeson the Statement of Partners’ Equity (Deficit) as of December 31, 2007. Series 3 Transaction Month / Year Project Partnership Net Proceeds Net Proceeds Per BAC Gain (Loss) on Disposal DeferredGain on Disposal December 2007 Sunchase II Apartments $73,000 $ 13.38 $- $73,000 December 2007 Logansport Seniors Apartments 6,000 1.10 5,863 - March 2007 Belmont Senior Apartments - - 43,850 - Other, net (see below) - - 185 - $49,898 In accordance with FASB No. 66 (“FASB No. 66”) “Accounting for Sales of Real Estate,” although the sale of Sunchase II Apartments was consummated on or prior to December 31, 2007, the gain on the sale is being deferred on the Balance Sheet and not recognized in the Statement of Operations until the period that the net sales proceeds are received.The entire balance of the net proceeds due from this sale were subsequently received in January 2008 and the net proceeds will be distributed to the Series 3 Assignees in the fourth quarter of fiscal year 2008. The net proceeds from the sale of Logansport Seniors Apartments are a component of the Distribution Payable on the Balance Sheet as of December 31, 2007.These net proceeds will be distributed to the Series 3 Assignees in the fourth quarter of fiscal year 2008. In accordance with FASB No. 66, although the sale of Belmont Senior Apartments was consummated on or prior to March 31, 2007, the gain on the sale was deferred on the Balance Sheet and not recognized in the Statement of Operations until the period that the net sales proceeds were received.The entire balance of the net proceeds due from this sale were subsequently received in April 2007 and the deferred gain of $43,850 was recognized in the fiscal year 2008 first quarter Statement of Operations.See fiscal year 2007 section for breakdown of net proceeds. Gateway recognized an additional gain on sale of Project Partnerships in the amount of $185 resulting from the true-up of accrued and actual legal expenses arising from a Project Partnership sale transaction which closed in a prior quarter.This amount will be distributed to the Series 3 Assignees in the fourth quarter of fiscal year 2008. 24 NOTE 6 – SUMMARY OF DISPOSITION ACTIVITIES (continued): Series 4 Transaction Month / Year Project Partnership Net Proceeds Net Proceeds Per BAC Gain (Loss) on Disposal December 2007 Oaks Apartments $6,000 $0.87 $6,000 December 2007 Tarpon Heights Apartments 10,000 1.45 10,000 December 2007 Sonora Seniors Apartments 6,000 0.87 6,000 December 2007 Fredericksburg Seniors Apartments 10,000 1.45 10,000 December 2007 Ozona Seniors Apartments 4,000 0.58 4,000 December 2007 Brackettville Seniors Apartments 6,000 0.87 6,000 December 2007 Timpson Seniors Apartments 5,000 0.72 5,000 November 2007 River Bend Apartments 99,700 14.42 99,700 October 2007 Pine Crest II Apartments 63,379 9.17 63,218 March 2007 Edmonton Senior Apartments - - 38,350 March 2007 Owingsville Senior Apartments - - 45,850 $ 294,118 The net proceeds from the sale of Oaks Apartments, Tarpon Heights Apartments, Sonora Seniors Apartments, Fredericksburg Seniors Apartments, Ozona Seniors Apartments, Brackettville Seniors Apartments, Timpson Seniors Apartments, River Bend Apartments, and Pine Crest II Apartments are a component of the Distribution Payable on the Balance Sheet as of December 31, 2007.These net proceeds will be distributed to the Series 4 Assignees in the fourth quarter of fiscal year 2008. In accordance with FASB No. 66, although the sales of Edmonton Senior Apartments and Owingsville Senior Apartments were consummated on or prior to March 31, 2007, the gains on the sales were deferred on the Balance Sheet and not recognized in the Statement of Operations until the period that the net sales proceeds were received.The entire balance of the net proceeds due from these sales were subsequently received in April 2007 and the deferred gains of $38,350 and $45,850 were recognized in the fiscal year 2008 first quarter Statement of Operations.See fiscal year 2007 section for breakdown of net proceeds. Series 5 Transaction Month / Year Project Partnership Net Proceeds Net Proceeds Per BAC Gain (Loss) on Disposal November 2007 Villa Del Rio $74,935 $8.70 $(3,880) October 2007 Pemberton Village II Apartments 53,560 6.22 53,560 October 2007 Magic Circle II Apartments 51,787 6.01 51,787 September 2007 Redmont II Apartments 16,575 1.92 16,575 September 2007 Fox Ridge Apartments 16,650 1.93 16,650 September 2007 Country Place Apartments II (Georgetown) 46,736 5.42 46,736 September 2007 Country Place Apartments II (Portland II) 47,163 5.47 47,163 $228,591 The net proceeds from the sale of Villa Del Rio, Pemberton Village II Apartments, and Magic Circle II Apartments are a component of the Distribution Payable on the Balance Sheet as of December 31, 2007.These net proceeds will be distributed to the Series 5 Assignees in the fourth quarter of fiscal year 2008. The net proceeds from the sale of Redmont II Apartments, Fox Ridge Apartments, Country Place Apartments II (Georgetown), and Country Place Apartments II (Portland II) were distributed to the Series 5 Assignees in October 2007. 25 NOTE 6 – SUMMARY OF DISPOSITION ACTIVITIES (continued): Series 6 Transaction Month / Year Project Partnership Net Proceeds Net Proceeds Per BAC Gain (Loss) on Disposal December 2007 Spring Woods Apartments $39,837 $3.94 $ (11,271) August 2007 Autumn Place Apartments 60,837 5.99 (64,800) $(76,071) Of the September 30, 2007 Reserve for Impairment of Investments in Project Partnerships balance in Series 6, $243,433 pertained to Spring Woods Apartments.After giving effect to the Reserve for Impairment, Gateway recognized a loss on the sale of this Project Partnership during the quarter-ended December 31, 2007. Of the June 30, 2007 Reserve for Impairment of Investments in Project Partnerships balance in Series 6, $202,811 pertained to Autumn Place Apartments.After giving effect to the Reserve for Impairment, Gateway recognized a loss on the sale of this Project Partnership during the quarter-ended September 30, 2007. The net proceeds from the sale of Spring Woods Apartments are a component of the Distribution Payable on the Balance Sheet as of December 31, 2007.These net proceeds will be distributed to the Series 6 Assignees in a subsequent quarter. The net proceeds from the sale of Autumn Place Apartments were distributed to the Series 6 Assignees in November 2007. Fiscal Year 2007 Disposition Activity: Series 3 Transaction Month / Year Project Partnership Net Proceeds Net Proceeds Per BAC Gain (Loss) on Disposal Deferred Gain on Disposal March 2007 Belmont Senior Apartments $43,850 $ 8.04 $- $43,850 January 2007 Southwood Apartments 42,652 7.82 42,652 January 2007 Plaza Senior Village Apartments 82,145 15.06 82,145 January 2007 Brubaker Square Apartments 115,009 21.08 115,009 January 2007 Villa Allegra Apartments 73,408 13.45 73,408 November 2006 Birchwood Apartments 99,410 18.25 99,410 $ 412,624 In accordance with FASB No. 66, although the sale of Belmont Senior Apartments was consummated on or prior to March 31, 2007, the gain on the sale was deferred on the Balance Sheet and not recognized in the Statement of Operations until the period that the net sales proceeds were received.The entire balance of the net proceeds due from this sale were subsequently received in April 2007 and the net proceeds were distributed to the Series 3 Assignees in May 2007.The deferred gain of $43,850 was recognized in the fiscal year 2008 first quarter Statement of Operations.See fiscal year 2008 section for recognition of gain. The net proceeds from the sale of Southwood Apartments, Plaza Senior Village Apartments, Brubaker Square Apartments, and Villa Allegra Apartments are a component of the Distribution Payable on the Balance Sheet as of March 31, 2007.These net proceeds were distributed to the Series 3 Assignees in May 2007. The net proceeds from the sale of Birchwood Apartments were distributed to the Series 3 Assignees in December 2006.Series 4 Transaction Month / Year Project Partnership Net Proceeds Net Proceeds Per BAC Gain (Loss) on Disposal Deferred Gain on Disposal March 2007 Edmonton Senior Apartments $38,350 $ 5.55 $- $ 38,350 March 2007 Owingsville Senior Apartments 45,850 6.63 - 45,850 January 2007 Alsace Village Apartments 23,370 3.38 23,370 - January 2007 Greenbriar Apartments 39,370 5.69 39,370 - $ 62,740 In accordance with FASB No. 66, although the sales of Edmonton Senior Apartments and Owingsville Senior Apartments were consummated on or prior to March 31, 2007, the gains on the sales were deferred on the Balance Sheet and not recognized in the Statement of Operations until the period that the net sales proceeds were received.The entire balance of the net proceeds due from these sales were subsequently received in April 2007 and the net proceeds were distributed to the Series 4 Assignees in May 2007.The deferred gains of $38,350 and $45,850 were recognized in the fiscal year 2008 first quarter Statement of Operations.See fiscal year 2008 section for recognition of gains. The net proceeds from the sale of Alsace Village Apartments and Greenbriar Apartments are a component of the Distribution Payable on the Balance Sheet as of March 31, 2007.These net proceeds were distributed to the Series 4 Assignees in May 2007. NOTE 7 - SUBSEQUENT EVENTS: Series 4 Subsequent to the December 31, 2007 quarter-end, Gateway disposed of its partnership interest in Chestnut Apartments. Gateway did not receive any net proceeds from the disposition of the Project Partnership investment. Gateway will recognize a loss of $2,000 on the disposition of this asset in the Statement of Operations for the year-ended March 31, 2008. 26 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Results of Operations, Liquidity and Capital Resources Operations commenced on September 14, 1990, with the first admission of Assignees in Series 2.The proceeds from Assignees’ capital contributions available for investment were used to acquire interests in Project Partnerships. Gateway
